16-200
    Talyosef v. Berryhill


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 20th day of March, two thousand seventeen.

    PRESENT:
                JON O. NEWMAN,
                DENNIS JACOBS,
                         Circuit Judges,
                LEWIS A. KAPLAN,*
                        District Judge.
    _____________________________________

    Caryn Talyosef,

                              Plaintiff-Appellant,

                        v.                                                    16-200

    Nancy A. Berryhill, Acting Commissioner of the
    Social Security Administration,

                              Defendant-Appellee.**

    _____________________________________


    * Judge Lewis A. Kaplan, of the United States District Court for the Southern District of New
    York, sitting by designation.

    ** Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting Commissioner of Social
    Security Nancy A. Berryhill is automatically substituted for former Acting Commissioner Carolyn
    W. Colvin as Defendant-Appellee.
FOR PLAINTIFF-APPELLANT:                       Caryn Talyosef, pro se, Norwich, Connecticut.

FOR DEFENDANT-APPELLEE:                        Jason Valencia (with Sandra S. Glover on the brief),
                                               for Deirdre M. Daly, United States Attorney for the
                                               District of Connecticut, New Haven, Connecticut.


        Appeal from a judgment of the United States District Court for the District of Connecticut

(Shea, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Appellant Caryn Talyosef, pro se, appeals the district court’s decision upholding the

Commissioner of Social Security’s denial of Social Security Disability Insurance Benefits. We

assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the

issues on appeal.

        When, as here, the district court upholds a benefits determination by the Commissioner, we

conduct a de novo review of the administrative record “to determine whether there is substantial

evidence supporting the Commissioner’s decision and whether the Commissioner applied the

correct legal standard.” Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010) (quoting Machadio v.

Apfel, 276 F.3d 103, 108 (2d Cir. 2002)). The substantial evidence standard means that “once an

ALJ finds facts, we can reject those facts only if a reasonable factfinder would have to conclude

otherwise.” Brault v. Soc. Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation

marks omitted).

        We affirm for substantially the reasons stated by the district court and the magistrate judge.

The Commissioner’s ruling is supported by substantial evidence. Appellant’s testimony, medical

records, and the opinion of the treating physician, support the Commissioner’s finding that
Appellant could return to light work and was therefore not disabled. See id.; Selian v. Astrue, 708

F.3d 409, 418 (2d Cir. 2013).

       We have considered all of Appellant’s arguments and find no reason for reversal.

Accordingly, we AFFIRM the judgment of the district court.


                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                3